52 F.3d 313
Ellen J. Adams, Barbara A. Schaffer, Darlene M. Wehrmeister,Blaine Brock, Richard Langin, Charles Henshaw,John T. Wakeley, Barbara Rainaldi, James Chapelv.A. Peter Kanjorski, Chairman of Commonwealth ofPennsylvania, Department of Labor and Industry, Bureau ofWorkers Compensation, Workers' Compensation Appeal Board,William J. Atkinson, Commissioner, Member of Commonwealth ofPennsylvania, Department of Labor and Industry, Bureau ofWorkers' Compensation,
NO. 94-7405
United States Court of Appeals,Third Circuit.
Mar 10, 1995

Appeal From:  M.D.Pa., No. 93-00309,
Muir, J.


1
AFFIRMED.